      Case 1:17-cv-01975-ALC-SDA Document 87 Filed 12/17/20 Page 1 of 1



                                                                                                December 17, 2020




                                                                                    8246.01


                                                                                   (212) 277-5875
                                                                                   ldroubi@blhny.com
                                                             December 16, 2020
VIA ECF
Honorable Andrew L. Carter
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Piligian v. Icahn School of Medicine at Mount Sinai, 17-CV-1975 (ALC) (SDA)

Dear Judge Carter:

       We represent plaintiff George Piligian, M.D. We write with Defendant’s consent to seek
an extension of time to file the Joint Pre-Trial Order until February 26, 2021. This is the Parties’
second request for an extension.

        The reason for the request is that Plaintiff has been diligently working on updating his
expert report regarding his economic damages to accurately calculate Plaintiff’s damages for
trial. However, this process has taken longer than anticipated due to his work schedule and a
death in his family. We aim to produce Defendant with the report by or about January 4, 2021.
Defendant will then update its rebuttal report.

       The additional time will also allow the Parties to continue to pursue settlement and, if
needed, request a settlement conference before Magistrate Judge Aaron.

       We thank the Court for its time and consideration.

                                                     Respectfully submitted,



                                                     Luna Droubi
cc:    All Parties (via ECF)


                                                         December 17, 2020
